    Case 2:20-cv-06768-JFW-PVC Document 32 Filed 07/26/21 Page 1 of 1 Page ID #:239




                                                                                              JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES -- GENERAL

Case No.         CV 20-6768-JFW(PVCx)                                            Date: July 26, 2021

Title:           Edgardo Carrillo -v- Sunburst Motel, et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                                None Present
                 Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                    None

PROCEEDINGS (IN CHAMBERS):                   ORDER OF DISMISSAL

        In the Notice of Settlement filed on July 23, 2021, Docket No. 31, the parties represent that
they have settled this action. As a result, the Court dismisses this action without prejudice subject
to either party reopening the action on or before August 25, 2021. The Court will retain jurisdiction
for the sole purpose of enforcing the settlement until August 25, 2021. Thereafter, absent further
order of the Court, the dismissal of this action will be with prejudice. All dates in this action,
including the trial date are vacated.

         IT IS SO ORDERED.




                                                                                 Initials of Deputy Clerk sr

(Rev. 1/14/15)
